97 Ga. App. 429 (1958)
103 S.E.2d 438
ST. PAUL-MERCURY INDEMNITY COMPANY et al.
v.
FLETCHER.
37072.
Court of Appeals of Georgia.
Decided March 18, 1958.
Rehearing Denied April 3, 1958.
Smith, Swift, Currie & McGhee, Charles L. Weltner, for plaintiffs in error.
J. Richmond Garland, Harry E. Monroe, contra.
*431 NICHOLS, Judge.
1. Where an award of the State Board of Workmen's Compensation is supported by any evidence, no error of law appearing, it must be affirmed on appeal. Bituminous *430 Casualty Corp. v. Wilbanks, 68 Ga. App. 631 (23 S.E.2d 519); Harper v. National Traffic Guard Co., 73 Ga. App. 385 (2a) (36 S.E.2d 842); Kell v. Bridges, 80 Ga. App. 55 (1) (55 S.E.2d 309); Fleming v. Fidelity & Cas. Co., 89 Ga. App. 405, 406 (79 S.E.2d 407); Pepperell Mfg. Co. v. Mathis, 92 Ga. App. 85, 88 (88 S.E.2d 201).
2. In order to support an award for an alleged "change in condition" there must be evidence that the claimant's condition has changed subsequent to the previous award of the board in which the claimant's condition was adjudicated. Phinese v. Ocean Accident &c. Corp., 81 Ga. App. 394 (58 S.E.2d 921); Fletcher v. Aetna Casualty &c. Co., 95 Ga. App. 23 (96 S.E.2d 650).
3. In the present case the testimony of the claimant to the effect that his condition was worse at the time of the hearing on the change of condition was some evidence, though possibly only slight evidence, to support the award of the board that there had been a change in condition. When this evidence is considered in connection with the medical evidence as to what the claimant's present condition is it cannot be said that the award of the board that the claimant was, at the time of the hearing, temporarily totally disabled was without evidence to support it. See Travelers Ins. Co. v. Hammond, 90 Ga. App. 595 (83 S.E.2d 576), and General Motors Corp. v. Craig, 91 Ga. App. 239 (85 S.E.2d 441). Therefore, the Superior Court of Fulton County did not err in affirming the award of the State Board of Workmen's Compensation.
Judgment affirmed. Felton, C. J., and Quillian, J., concur.